--------------------------------------------------------------------------------

Exhibit 10.105
TRADEMARK ASSIGNMENT AGREEMENT
This Trademark Assignment Agreement (the “Agreement”) is entered into this 21st
day of December, 2006 (the “Effective Date”) by and between Applied Digital
Solutions, Inc., a corporation duly organized and existing under the laws of the
State of Missouri and having it principal place of business at 1690 S. Congress
Avenue, Suite 200, Delray Beach, FL 33445 (“Assignor”) and VeriChip Corporation,
a corporation duly organized and existing under the laws of the State of
Delaware and having it principal place of business at 1690 S. Congress Avenue,
Suite 200, Delray Beach, FL 33445 (“Assignee”).
A. WHEREAS, Assignor owns the entire right, title and interest in and to certain
U.S. and foreign trademarks and services marks, both registered and
unregistered, and applications for trademark and service mark registrations
filed with the United States Trademark Office and foreign trademark
applications, as listed in attached Exhibit A or otherwise using the prefix
“Veri” (collectively the “Marks”);
B. WHEREAS Assignor owns 100% of the outstanding stock of Assignee;
C. WHEREAS, Assignor and Assignee entered into a certain Trademark License
Agreement effective the 5th day of August, 2005 (the “License Agreement”) which,
among other provisions,
(i) granted certain licenses to Assignee to use the Marks;
(ii) provided for termination of the License Agreement upon such time as
(a) Assignor ceases to own 100% of the outstanding stock of Assignee and
(b) Assignor and Assignee have failed, after good faith negotiations, to reach
an agreement providing for, inter alia, the payment of royalties; and
(iii) in Section 12, obligated Assignee to discontinue use of the Marks upon
termination of the License Agreement;
D. WHEREAS, Assignor is preparing to issue stock of Assignee to the public; and
E. WHEREAS Assignee desires to acquire all of Assignor’s right, title and
interest, in and to the Marks together with all the goodwill of the business
symbolized thereby, and Assignor desires to assign all such right, title and
interest in and to the Marks to Assignee, upon the terms and conditions set
forth herein.
NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged by Assignor, the parties agree as follows:
1. Assignor hereby conveys and assigns to Assignee, and Assignee hereby accepts
from Assignor, all of Assignor’s right, title and interest in and to the Marks,
together with the goodwill of the business symbolized by the Marks.

 
 

--------------------------------------------------------------------------------


2. Assignor represents and warrants that:
(i) Assignor owns the entire right, title and interest in and to the Marks;
(ii) all registrations for the Marks are currently valid and subsisting and in
full force and effect;
(iii) Assignor has not licensed the Marks to any other person or entity or
granted, either expressly or impliedly, any trademark or servicemark rights with
respect to the Marks to any other person or entity;
(iv) there are no liens or security interests against the Marks;
(v) Assignor has all authority necessary to enter into this Agreement and the
execution and delivery of this Agreement has been duly and validly authorized;
and
(vi) execution of this Assignment and performance of Assignor’s obligations
hereunder shall not violate or conflict with any other agreement to which
Assignor is a party or provision of Assignor’s Certificate of Incorporation or
By-laws.
3. Assignor shall execute and deliver to Assignee on or before the Effective
Date the Trademark Assignment in the form shown in Exhibit B. At any time, and
from time to time after the Effective Date, at Assignee’s request, Assignor
shall execute and deliver such other instruments of sale, transfer, conveyance,
assignment and confirmation and take such other action, at Assignor’s expense,
as Assignee may reasonably deem necessary or desirable in order to perfect or
otherwise enable the transfer, conveyance and assignment to Assignee and to
confirm Assignee’s title to the Marks and any and all federal and state
trademark registrations thereof or applications therefore. Assignor further
agrees to assist Assignee and to provide such reasonable cooperation and
assistance to Assignee, at Assignee’s expense, as Assignee may reasonably deem
necessary and desirable in exercising and enforcing Assignee’s rights in the
Marks.
4. Within 15 days of the execution of this Agreement, Assignee will pay Assignor
the sum of $10.
5. After the Effective Date, Assignor agrees to make no further use of the Marks
or any mark confusingly similar thereto, anywhere in the world, except as may be
expressly authorized by the parties in writing, and Assignor agrees to not
challenge Assignee’s use or ownership, or the validity, of the Marks.
6. Assignor and Assignee agree that the terms of this Agreement shall take
precedence over any contrary terms of the License Agreement, including expressly
Section 12 of the License Agreement.
7. This Agreement shall be binding on and shall inure to the benefit of the
parties to this Agreement and their successors and assigns, if any.

 
 

--------------------------------------------------------------------------------


8. Miscellaneous.
(a) This Agreement, Exhibit A, and the Trademark Assignment whose form is shown
in Exhibit B constitute the entire agreement of the parties with regard to the
subject matter hereof. No modifications of or additions to this Agreement shall
have effect unless in writing and properly executed by both parties, making
specific reference to this Agreement by date, parties, and subject matter.
(b) This Agreement and the rights and obligations of the parties hereunder shall
be governed by and construed in accordance with the laws of Florida, without
regard to its conflict of laws principles, and shall be enforceable against the
parties in the courts of Florida. For such purpose, each party hereby
irrevocably submits to the jurisdiction of such courts, and agrees that all
claims in respect of this Agreement may be heard and determined in any of such
courts.
(c) This Agreement may be signed by each party separately, in which case
attachment of all of the parties’ signature pages to this Agreement shall
constitute a fully-executed agreement.
(d) Any provision of this Agreement that is invalid, illegal or unenforceable in
any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions of this Agreement in such jurisdiction or rendering
that or any other provision of this Agreement invalid, illegal or unenforceable
in any other jurisdiction.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the day and year above
written.
 

ASSIGNOR:      ASSIGNEE: Applied Digital Solutions, Inc      VeriChip
Corporation By: /s/ Michael Krawitz                                     
                     By: /s/ Scott Silverman                                    
Name: Michael Krawitz                                                          
Name: Scott Silverman                                     Title: Chief Executive
Officer                                                   Title: Chief Executive
Officer                         


 
 

--------------------------------------------------------------------------------


 
Exhibit A
 
Serial No.
   Country   
Title/Mark
   FILE DATE    REG. No.    REG. DATE
78/032295
   US    TECHNOLOGY THAT CARES    10/25/2000      
78/099039
   US    VERICHIP    12/19/2001      
2,425,463
   Argentina    VERICHIP    4/21/2003    680, 295   
825387060
   Brazil    VERICHIP    4/21/2003      
1,176,009
   Canada    VERICHIP    4/25/2003      
605929
   Chili    VERICHIP    4/28/2003    680295    12/3/2003
3538381
   China    VERICHIP    4/24/2003      
03022969
   Colombia    VERICHIP    4/22/2003      
002912319
   CTM
(Europe)    VERICHIP    10/29/2002    2912319   
131873
   Ecuador    VERICHIP    3/6/2003    23971    6/24/2003
2003-18440
   Korea    VERICHIP    4/22/2003    611263   
592475
   Mexico    VERICHIP    3/14/2003    790076    4/30/2003
2003716292
   Russia    VERICHIP    8/22/2003      
2004-00069
   South
Africa    VERICHIP    1/5/2004      
05801/2003
   Switzerland    VERICHIP    11/25/2003    519350    3/18/2004
092019313
   Taiwan    VERICHIP    4/22/2003    Reg. No. 01091002   
3433-2002
   Venezuela    VERICHIP    3/28/2003      
78/119040
   US    VERIPASS    4/2/2002    2,807,427    1/20/2004
78/103916
   US    GET CHIPPED    1/21/2002    2772634    10/7/2003
826113800
   Brazil    VERIMED    12/9/2003      
003542271
   CTM
(Europe)    VERIMED    12/8/2003      
633078
   Mexico    VERIMED    12/8/2003    831309   
78/259979
   US    VERIMED    6/9/2003      
78/882482
   US    VERITRACE    5/12/2006      


 
 
 

--------------------------------------------------------------------------------


 
Serial No.
   Country   
Title/Mark
   FILE DATE    REG. No.    REG. DATE
Not yet assigned
   Brazil    VERIGUARD    11/14/2003      
003574233
   CTM (Europe)    VERIGUARD    12/8/2003      
633076
   Mexico    VERIGUARD    12/8/2003    831307   
8261138000
   Brazil    VERIPAY    12/9/2003      
003574167
   CTM (Europe)    VERIPAY    12/8/2003      
633077
   Mexico    VERIPAY    12/8/2003    831309   
78/260027
   US    VERIPAY    6/9/2003      
826059325
   Brazil    VERIKID    11/14/2003      
78/309237
   US    VERIKID    10/3/2003      

Common law marks
CHIPMOBILE™, a standard character mark
SECURITY THROUGH INNOVATION™, a standard character mark
THERE WHEN YOU NEED IT™, a standard character mark

 
 

--------------------------------------------------------------------------------


Exhibit B
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
TRADEMARK ASSIGNMENT
WHEREAS, Applied Digital Solutions, Inc., a corporation duly organized and
existing under the laws of the State of Missouri and having it principal place
of business at 1690 S. Congress Avenue, Suite 200, Delray Beach, FL 33445
(“Assignor”) owns all the right, title and interest in and to the federal
trademark registrations of the marks identified in Schedule A hereto (the
“Marks”) and all foreign registrations everywhere in the world; and
WHEREAS, VeriChip Corporation, a corporation duly organized and existing under
the laws of the State of Delaware and having it principal place of business at
1690 S. Congress Avenue, Suite 200, Delray Beach, FL 33445 (“Assignee”), desires
to acquire all right, title and interest in and to the Marks, the registrations
thereof, and the goodwill associated therewith.
NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Assignor hereby conveys and assigns to Assignee the entire right,
title and interest in and to the Marks together with all goodwill of the
business represented and symbolized thereby with all rights to sue and recover
damages and/or profits for past infringements.
 
 

_______________________    Applied Digital Solutions, Inc.
Date
         By:    ________________________________    Name:       Title:   

 